DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9th 2022 has been entered. 
Response to Amendment
3.          The Amendment filed on March 9th 2022 has been entered. Currently Claims 1, 3 – 6, 8, 9, 14, 16 – 18 and 20 have been amended with claims 2, 7, 15 and 19 cancelled from consideration. Claims 1, 3 – 6, 8 – 14, 16 – 18 and 20 are pending in the application.

Response to Arguments
35 U.S.C. §103
Remarks pp. 9 -16, filed March 9th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
In regards to claim 1, applicant argues that the combination of Bestler and Bestler III fails to disclose or suggest at least the amendment to independent claim 1 and similarly recited in independent claims 14 and 18. The amendment recites “the update data comprises a classification for an object, a computing resource aggregation, and a data control restriction, wherein modifying, based on the update data, the implicated metadata portion comprises: adding the classification and the data control restriction to the portion of the object level metadata.” Applicant moves this argument for inheritance purposes to dependent claims 3 – 6, 8 -13, 16, 17 and 20 respectively.
Examiner respectfully agrees and submits that the combination of Bestler and Bestler III do not fully disclose the amendment as recited.  
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Jeff Hunter (United States Patent Publication Number 20140006951) hereinafter Hunter

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claims 1, 14 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III and in further view of Jeff Hunter (United States Patent Publication Number 20140006951) hereinafter Hunter
Regarding claim 1 Bestler teaches a data storage system, (Fig. 1, object storage system 0042]) comprising: storage for storing: data chunks, (Fig. 1, (106) Chunk Server [0042]) object level metadata (Fig. 3, (304) object metadata [0074]) associated with portions of the data chunks, (cross referencing between objects and chunks[0047]) (object metadata and chunks provide a many-to-many (not just a one-to many)
relationship. [0048]) and chunk level metadata (Fig. 3, (314) chunk metadata [0075]) associated with respective data chunks; (The chunk meta data 314 may include zero or and a global enumerator (chunk server [0131]) programmed to: obtain an update request (to receive chunk put operations [0131]) comprising a metadata characteristic (mutable metadata about chunks [0122]) and update data; (immutable payload for chunks [0122])  in response to obtaining the update request: (a chunk put request is made to the local chunk server [0156]) match (chunks that have verified back-references to objects [0072]) the metadata characteristic (class-of-storage [0033]) to at least one selected from a group consisting of a portion of the object level metadata (class-of-storage attribute for a file or object [0104]) and a portion of the chunk level metadata (class-of-storage attribute for the chunk [0105]) to identify an implicated metadata portion; (the class-of-storage requirement for the chunk for the object [0072]) and modify, (updating [0072])  based on the update data, (immutable payload for chunks [0122]) the implicated metadata portion (the class-of-storage requirement [0072])
	Bestler does not fully disclose wherein, to match the metadata characteristic, the global enumerator is configured to: identify a plurality of regions that each store at least a portion of the implicated metadata portion; generate sub-requests for respective regions of the plurality of regions based on the update request; distribute the sub-requests to regional enumerators in respective regions of the plurality of regions; and aggregate responses to the sub-requests from the regional enumerators; wherein the implicated metadata portion comprises the portion of the object level metadata, wherein the update data comprises a 2Application No.: 16/588,631Docket No.: 170360-043600US classification for an object, a computing resource aggregation, and a data control restriction, wherein modifying, based on the update data, the implicated metadata portion comprises: adding the classification and the data control restriction to the portion of the object level metadata
Bestler III teaches wherein, to match the metadata characteristic, (a chunk’s hash ID is the cryptographic hash for the chunks holding metadata. In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table [0113])   the global enumerator (first storage server [0072]) is configured to: identify a plurality of regions that each store (plurality of nodes that store and retrieve chunks [0466]) at least a portion of the implicated metadata portion; (chunks holding metadata [0113])  generate sub-requests (multi-cast Get Requests [0177]) for respective regions (target nodes [0139])  of the plurality of regions (plurality of nodes that store and retrieve chunks [0466]) based on the update request; (Fig. 5 chunk put operation [0126]) distribute the sub-requests (multi-cast Get Requests [0177]) to regional enumerators (each designated storage server [0308]) in respective regions (target nodes [0139])  of the plurality of regions; (plurality of nodes that store and retrieve chunks [0466]) and aggregate responses to the sub-requests from the regional enumerators (each designated storage server [0308])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler to incorporate the teachings of Bestler III wherein, to match the metadata characteristic, the global enumerator is configured to: identify a plurality of regions that each store at least a portion of the implicated metadata portion; generate sub-requests for respective regions of the plurality of regions based on the update request; distribute the sub-requests to regional enumerators in respective regions of the plurality of regions; and aggregate responses to the sub-requests from the regional enumerators. By doing so the content source puts to a first storage server, which then replicates that
chunk to a second storage server, which then replicates it to a third storage server. If the server performs replication on a cut-through basis, the impact on an isolated put transaction would appear to be minimal (two times the cut-through latency, which might be as small as a single Ethernet frame for each hop). Bestler III [0072]
Hunter teaches wherein the implicated metadata portion (fully qualified term identifier [2135]) such as ”implicate metadata portion”  comprises the portion of the object level metadata, (TV-Anytime Metadata Description [2135]) such as “object level metadata” wherein the update data (updated metadata [1876]) comprises a classification for an object, (classification scheme [2037])  a computing resource aggregation, (data aggregation system [1458]) such as “computing resource aggregation” and a data control restriction, (controlled vocabulary of reason codes [2037]) such as “data control restriction”  wherein modifying, (updating [1865]) such as “modifying” based on the update data, (updated metadata [1876]) the implicated metadata portion  (fully qualified term identifier [2135]) such as ”implicate metadata portion” comprises: adding (concatenation [2135]) such as “adding”  the classification (classification scheme name space identifier [2135]) and the data control restriction (controlled vocabulary of reason codes [2037]) such as “data control restriction”  to the portion of the object level metadata (TV-Anytime Metadata Description [2135]) such as “object level metadata”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler to incorporate the teachings of Hunter wherein the implicated metadata portion comprises the portion of the object level metadata, wherein the update data comprises a  classification for an object, a computing resource aggregation, and a data control restriction, wherein modifying, based on the update data, the implicated metadata portion comprises: adding the classification and the data control restriction to the portion of the object level metadata. By doing so a search function provided in said EPG which
may search in a seamless manner, potentially simultaneously, over all content that is available to the user, the user optionally also finding specific content via the

	Claims 14 and 18 corresponds to claim 1 and are rejected accordingly.

Claims 3, 16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III, in view of Jeff Hunter (United States Patent Publication Number 20140006951) hereinafter Hunter and in further view of Crofton et al., (United States Patent Publication Number 20170331893) hereinafter Crofton.
Regarding claim 3 Bestler in view of Bestler III and Hunter teaches the data storage system of claim 1
Bestler as modified further teaches  wherein the classification (object attribute  [0103]) to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
	Bestler does not fully disclose specifies a geographic location associated with the object 
Crofton teaches specifies a geographic location associated with the object (the generated metadata comprises geolocation metadata for the file [0198])

Claims 16 and 20 corresponds to claim 3 and is rejected accordingly.

Claims 4, 5 and 17  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in  view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III, in view of Jeff Hunter (United States Patent Publication Number 20140006951) hereinafter Hunter and in further view of  Orenstein et al., (United States Patent Publication Number 20060026219) hereinafter Orenstein
Regarding claim 4 Bestler in view of Bestler III and Hunter teaches the data storage system of claim 1.
Bestler as modified teaches  wherein the classification (object attribute  [0103]) corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
Bestler  does not fully disclose specifies a governmental restriction on the object
specifies a governmental restriction on the object (government and industry regulations of records [0091])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bester III, Hunter  and Crofton to incorporate the teachings of Orenstein whereby   specifies a geographic location associated with the object. By doing so this advantage is provided by implementing write-once-read-many (WORM) guarantees, as well as timestamping, which facilitates compliance with customer-defined retention policies. Orenstein [0091]
	Claim 17 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Bestler in view of Bestler III and Hunter teaches the data storage system of claim 1.
Bestler further teaches  wherein the classification (object attribute  [0103]) corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
	Bestler does not fully disclose specifies a retention policy for the object
	Orenstein teaches specifies a retention policy for the object (long-term retention
of records such as financial documents and medical data [0091])


Claims 6, 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III in view of Jeff Hunter (United States Patent Publication Number 20140006951) hereinafter Hunter in and in further view of Karr et al., (United States Patent Publication Number 20180357019) hereinafter Karr.
Regarding claim 6 Bestler in view of Bester III and Hunter teaches the data storage system of claim 1.
Bestler as modified further teaches  wherein the classification (object attribute  [0103]) corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
Bestler does not fully disclose specifies an organization type that has rights in the object
specifies an organization type that has rights in the object (The ACL is a list of permissions attached to an object and the ACL specifies which users or
system processes are granted access to objects, as well as what operations are allowed on given objects [0096]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III and Hunter to incorporate the teachings of Karr specifies an organization type that has rights in the object. By doing so the control or permissions provided with these embodiments, especially for object data, may include utilization of an access control list ('ACL'). Karr [0096].

Regarding claim 8 Bestler in view of Besler III and Hunter teaches the data storage system of claim 1.
Bestler as modified teaches , corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
	Bestler does not teach wherein the data control restriction specifies users that are authorized to modify the object
	Karr teaches wherein the data control restriction specifies users that are authorized to modify the object (Access Control List “ACL” The ACL is a list of permissions attached to an object and the ACL specifies which users or system 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III and  Hunter to incorporate the teachings of Karr wherein the data control restriction specifies users that are authorized to modify the object. By utilizing an “ACL” control and permissions for objects are determined. Karr [0096].

Regarding claim 9 Bestler in view of Bestler III and Hunter teaches the data storage system of claim 1.
Bestler as modified teaches for the object corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
Bestler does not fully disclose  wherein the data control restriction specifies that an audit trail is to be generated for the object 
	Karr teaches wherein the data control restriction (Access Control List “ACL” The ACL is a list of permissions attached to an object [0096]) specifies that an audit trail is to be generated for the object (maintain audit logs [0096])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III and  Hunter to incorporate the teachings of Karr wherein the data control 

Claims 10, 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III, in view of  Jeff Hunter (United States Patent Publication Number 20140006951) hereinafter Hunter in view of Karr et al., (United States Patent Publication Number 20180357019) hereinafter Karr and in further view of Bestler et al., (United States Patent Publication Number 20160191250) hereinafter Bestler II
Regarding claim 10 Bestler in view of Bestler III, Hunter and in further view of Karr teaches the data storage system of claim 9.
Bestler as modified does not fully disclose  wherein the global enumerator is further programmed to: obtain a modification for a first data chunk of the data chunks; make a determination, based on the updated portion of the object level metadata, that the first data chunk is subject to the audit trail; in response to the determination, generate a new data chunk based on the modification.
	Hunter teaches make a determination, based on the updated portion of the object level metadata, (The same endpoint is used for submitting both new and updated metadata fragments, [1876])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III to incorporate the teachings of Hunter wherein make a determination, based on the updated portion of the object level metadata. By doing so An HTTP
response is returned by the Metadata Aggregation Service indicating whether the transaction has been processed fully or accepted for later processing. Hunter [1876]
	Bestler II teaches wherein the global enumerator is further programmed to: (chunk server [0340]) obtain a modification (flexible hashing [0941]) for a first data chunk (first chunk [0941]) of the data chunks (remaining chunks [0941]) that the first data chunk (first chunk [0941]) is subject to the audit trail (auditing of chunk storage. [0663]) in response to the determination, generate a new data chunk based on the modification (Each would then "update" that specific range by creating a new chunk with the prior content excluding the supplied update. [0864])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of 

Regarding claim 11 Bestler in view of Bestler III, Hunter, in view of Karr and in further view of Bestler II teaches the data storage system of claim 10.
Bestler as modified does not fully teach  wherein the new data chunk is associated with a time stamp that specifies a time associated with when the new data chunk was generated 
	Bestler II teaches wherein the new data chunk (new chunk [0940]) is associated with a time stamp that specifies a time associated with (Each time that a data
item is referenced, it may be tagged with a timestamp (many implementations are possible). [0768]) when the new data chunk was generated (new chunk [0940])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III, Hunter, in view of Karr to incorporate the teachings of Bestler II  wherein the new data chunk is associated with a time stamp that specifies a time associated with 

Regarding claim 12 Bestler in view of Bestler III, Hunter, Karr and in further view of Bestler II teaches the data storage system of claim 11
Bestler as  modified does not fully disclose  wherein the first data chunk is associated with a second time stamp that specifies a time prior to the time associated with when the new data chunk was generated.
	Bestler II teaches wherein the first data chunk (first chunk [0941]) is associated with a second time stamp that specifies a time prior to the time associated with (Each time that a data item is referenced, it may be tagged with a timestamp (many
implementations are possible). [0768]) when the new data chunk was generated (new chunk [0940])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III, Hunter, Karr to incorporate the teachings of Bestler II  wherein the first data chunk is associated with a second time stamp that specifies a time prior to the time associated with when the new data chunk was generated. By doing so each storage server will apply the edits in the correct order as received. Bestler II [0744]


Regarding claim 13 Bestler in view of Bestler III and in further view of Hunter teaches the data storage system of claim 1.
Bestler as modified does not fully disclose  wherein the data chunks comprise: client data; and system metadata associated with the client data.
	Gupta teaches wherein the data chunks (one or more data chunks [0062]) comprise: client data; (backup snapshot [0062]) and system metadata associated with the client data. (file system metadata for backup snapshot [0062])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III and Hunter to incorporate the teachings of Gupta wherein the data chunks comprise: client data; and system metadata associated with the client data.
By doing so the storage clusters associated with one or more other storage domains of the enterprise may also provide to the cloud service system metadata associated with a plurality of objects stored in the corresponding primary storage 

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion


applicant's disclosure.
	Bruckhaus et al., (United States Patent Number 8417715) teaches in Figs. 10 & 12 source and target list comprising data acquisition and data aggregation metadata processes
	Syed Kamran Hasan (United States Patent Publication Number 20170214701) teaches  in paragraph [0071] “System Metadata Separation (SMS) separates
Input System Metadata into meaningful security cause effect relationships, wherein with Subject Scan/ Assimilation, the subject/suspect of a security situation is extracted
from the system metadata using premade category containers and raw analysis from the Categorization Module, wherein the subject is used as the main reference point for
deriving a security response/variable relationship.”
8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the

applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166